572 F.3d 957 (2009)
Kattia Guadalupe ESCOBAR, Petitioner,
v.
Eric H. HOLDER Jr., Attorney General, Respondent.
Nos. 07-72843, 08-71777.
United States Court of Appeals, Ninth Circuit.
July 10, 2009.
Christopher John Stender, Esquire, Stender & Pope, PC, San Diego, CA, for Petitioner.
Carol Federighi, Esquire, Senior Litigation Counsel, Daniel Eric Goldman, Esquire, Senior Litigation Counsel, Mona Maria Yousif, DOJ-U.S. Department of Justice, Washington, DC, CAS-District Counsel, Esquire, Office of the District Counsel, Department of Homeland Security, San Diego, CA, Ronald E. Lefevre, Office of the District Counsel, Department *958 of Homeland Security, San Francisco, CA, for Respondent.
Before: JEROME FARRIS, SUSAN P. GRABER, and KIM McLANE WARDLAW, Circuit Judges.

ORDER
The opinion in Escobar v. Holder, 567 F.3d 466 (9th Cir.2009), is vacated.
The Respondent's petition for rehearing is dismissed as moot.
IT IS SO ORDERED.